Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.



Claim Objections
Claims 5, 7, 9, 10, 15, 17 and 19-20 are objected to because of the following informalities:
In claims 5, 7, 9, 10, 15, 17 and 19-20, "if" should be deleted.


Allowable Subject Matter

Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (Hargrove et al, (US 20100130868 A1)[cited in the IDs filed by the applicant]) does not teach nor suggest in detail the limitations: 

As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “recording an absorption spectrum; and comparing the absorption spectrum to a control spectrum to detect the presence of melanoma; wherein a difference in absorbance at one or more frequencies compared to the control spectrum is an indication of melanoma in the sample” along with all other limitations of the claim. 
As to claim 11, the prior arts alone or in combination fail to disclose the claimed limitations such as, “recording an absorption spectrum; and comparing the absorption spectrum to a control spectrum to detect the presence of non-Hodgkin's lymphoma; wherein a difference in absorbance at one or more frequencies compared to the control spectrum is an indication of non-Hodgkin's lymphoma in the sample” along with all other limitations of the claim. 

Hargrove only teaches: FIG. 1 shows the average FTIR spectra by tissue class for the ZSC and SHF datasets. Prior to averaging, each individual spectrum was adjusted by subtracting a baseline calculated as a third-order polynomial fit to the spectrum at 870 cm-1 to 970 cm-1 and 1800 cm-1 to 1940 cm-1. The absorption of the ZSC spectra is greater than for the SHF spectra due to greater absorption of the silver halide fiber. It is known that colonic FTIR spectra are pressure dependent…¶0051; To determine the final two-part algorithm, thousands of models were tested for the hyperplastic polyp vs. adenoma (HvA) component and thousands for the normal vs. adenoma (NvA) component. These candidate models were generated by varying model attributes as described below. The accuracy of each component model was assessed 

Claims 2-10 and 12-20 are allowable due to their dependencies. 
The closest references, Hargrove et al and Wolf et al. (US 7524681)[ cited in the IDs filed by the applicant] alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886


/MD M RAHMAN/Primary Examiner, Art Unit 2886